DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Illumina, Inc. application filed with the Office on 19 December 2019.

Claims 1-20 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application is the US National Stage Application of an International Patent Application, PCT/US2018/038337, which was filed on 19 June 2018, and claims priority to a US Provisional Patent Application, 62/522,628, which was filed on 20 June 2017.  Therefore, the instant application has an effective filing date of 20 June 2017.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted regarding the present application filed on 19 December 2019, 22 March 2021, 18 May 2021, 12 August 2021, 15 December 2021, and 28 March 2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs have/has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a US Patent Application Publication to Lieber, et al. (US 2014/0190833 A1; hereinafter, “Lieber”).
 
Regarding claim 1, Lieber discloses sensing systems that employ a nanopore sensor, and more particularly relates to techniques for sensing species as the species translocate through a nanopore sensor ([0003]; which reads upon the claimed, “[a] nanopore sequencer”).  Lieber teaches a local electrical potential sensing method. In one example of such there is provided a nanopore sensor including a nanopore disposed in a support structure, with a fluidic connection between a first fluidic reservoir and an inlet to the nanopore and a second fluidic connection between a second fluidic reservoir and an outlet from the nanopore ([0007]; which reads upon the “a cis well; a trans well; a nanopore fluidically connecting the cis well and trans well”).  Lieber further teaches trans chamber was filled with a solution having a concentration of ~10 mM buffer, with 10 mM KCl + 0.1xTAE buffer: 4 mM tris-acetate and 0.1 mM EDTA solution. The cis chamber was accordingly filled with a higher ionic concentration solution to provide the requisite reservoir concentration ratio to provide a higher assess resistance at the site of local potential measurement, in the trans chamber. The cis chamber was filled with a solution of ~1 M buffer, as 1 M KCl + 1xTAE buffer: 40 mM tris-acetate and 1 mM EDTA ([0110]; which reads on the presently claimed, “a modified electrolyte in the cis well, or the trans well, or the cis and trans wells, the modified electrolyte including an electrolyte (i.e., KCl) and a cation complexing agent  (i.e., EDTA)).

Regarding claim 5, Lieber teaches 0.1 mM of EDTA in the trans chamber ([0110]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lieber.

Regarding claim 3, Lieber teaches the limitations of instant claim 1, as outlined above.
Lieber does not teach a plurality of trans wells.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04 VI B).

Allowable Subject Matter
Claims 10-20 are allowed.

Claims 2, 4, and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Lieber reference is the closest prior art to the instant claims.  However, Lieber does not teach a non-modified electrolyte without the cation complexing agent (as required by instant claim 2), that the cation complexing agent is any of a crown ether, a calixarene valinomycin or derivatives thereof (as required by instant claim 4), or controlling depletion of a redox reagent (as required by instant claims 6-9).  Lieber additionally does not teach or suggest a polyelectrolyte in a gel state (as required by instant claims 10-15), nor redox solid immobilized to electrodes (as required by instant claim 16-20).

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
16 June 2022